DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 3 January 2022.
Claims 1-18 are currently pending.  In the Amendment filed 3 January 2022, claims 1, 5, 7, 11, 13 and 17 are currently amended.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the current Application is a National Stage entry of PCT/US2019/060075 filed 6 November 2019, which claims priority to provisional application 62/769,915 filed 20 November 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0360266 to Wilms et al (hereafter Wilms) in view of US Patent No 8,949,874 to Li et al (hereafter Li).

Referring to claim 1, Wilms discloses a method for identifying abusive content (see [0024] and [0049]), the method comprising: 
determining, by a hardware processor [channel categorization subsystem 120] (see [0034]), at least one feature [category] associated with a playlist [video – according to the Applicant’s Specification, a playlist can be one or more videos] created by a user-generated channel (see [0037]; [0046], lines 1-4; and [0047] – A channel may include videos available from a common source or videos having a common topic, theme or substance. The videos can be chosen by a user, made available by a user, uploaded by a user, chosen by a video provider, chosen by a broadcaster, etc. A channel can be associated with an owner, who is a user(s) that can perform actions on the channel and upload or associated videos that are to be provided within the channel. The owner can provide a brief description and/or keywords (e.g., metadata) associated with the channel. Extractor extracts entries that includes videos of a video channel and their respective category identifiers from video storage database.); 
calculating, by the hardware processor, a playlist score [video rating] associated with the playlist [video] based on a playlist classifier [fuser model], wherein the playlist classifier [fuser] comprises a function that maps the at least one feature to the playlist score [a function that maps a function that predicts the channel categories ] (see [0039]; [0047]; [0073] and [0087]-[0090] – Extractor extracts the category identifier for each video and based on the category identifiers, assigns a respective rating to each video. In order for fuser to improve its scoring scheme, an artificial intelligence training system may be implemented. It is noted that paragraph [0026] Applicant’s published specification states that a playlist can include one content item.) and wherein the playlist score [video rating] represents a relative goodness of the playlist in comparison with a plurality of playlists [other videos in the channel] (see [0049] and [0050] – The assigned rating may be based on one more factors. Extractor may use additional criteria for assigning a rating to an entry. The additional criteria may include how users utilize the entry. For example, suppose that a video in an entry included in a channel is rarely viewed by users. The particular video in the entry is then assigned a lower rating than other videos in the channel. The content of the video itself can be utilized to determine a rating of a video in an entry. Extractor may assign a rating of 0.3 out of 1.0 to video A, where 0 indicates no relevance to the channel and 1 indicates high relevance to the channel. In an embodiment, a video in the channel that is very popular and is often viewed by users visiting the channel is relevant to the channel and is thus assigned a higher rating than a video that is not as popular.); 
calculating, by the hardware processor, a channel score [score of the channel] associated with the user-generated channel based at least on the calculated playlist score [video rating] (see [0051]; [0052]; and [0087]-[0090] – Fuser then combines all the rated videos to generate a score of the channel for each category in a category identifier for the channel.), wherein the channel score represents a relative goodness of the user-generated channel in comparison with a plurality of user-generated channels (see [0053] and [0054] – Fuser provides the scores of the channel for each category in the category identifier to video converter. Video converter then provides the data identifying the channel to annotated channel database. The data identifying the channels is a final score that is assigned to a particular channel for each category specified by category identifier. For example, a final score may be assigned to John Singer’s music video channel as 0.8 on a scale of 0 to 1 in the category of music, where 0 is the lowest ranking and 1 is the highest ranking. Scores are also assigned to John Singer’s channel in other categories specified by the category identifier.). 
Wilms fails to explicitly disclose the further limitations of determining, by the hardware processor, that one or more content items associated with the user-generated channel is to be demoted based on the calculated channel score, wherein the one or more content items comprises the playlist and causing, by the hardware processor, the one or more content items to be demoted.  Li teaches calculating the score of a channel (see column 3, line 50 – column 4, line 20 and column 6, lines 31-36), including the further limitations of 
determining, by the hardware processor, that one or more content items [media items (e.g., videos)] associated with the user-generated channel is to be demoted [demotion] based on the calculated channel score [channel scores], wherein the one or more content items comprises the playlist [media items (e.g., videos)] (see column 7, lines 43-58); and 
causing, by the hardware processor, the one or more content items [media items (e.g., videos)] to be demoted (see column 7, lines 43-58 – Channel-A may have a freshness channel score that is higher than Channel-B, and the media items (e.g., videos) of Channel-A may be positioned in query results more favorably than the videos of Channel-B by taking into account the freshness channel scores of the channels.  The positions in the query results of the media items (e.g., videos) of the channels can have a direction (e.g., promotion, demotion) and magnitude.).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of demoting search results as taught by Li to order the search results of Wilms.  One would have been motivated to do so in order to provide a way to evaluate the reputation of the channels when determining the search results (Li: see column 1, lines 21-35; Wilms: see [0049])
Referring to claim 2, the combination of Wilms and Li (hereafter Wilms/Li) teaches the method of claim 1, further comprising: determining a set of features [category identifiers and metadata] associated with a first plurality of playlists [videos] (Wilms: see [0068]-[0071]; [0087] – [0099]; Fig 7; and Fig 8); and training the playlist classifier [fuser] based on the determined set of features and a set of ground truth information (Wilms: see [0087] – [0099]; Fig 7; and Fig 8).
Referring to claim 3, Wilms/Li teaches the method of claim 1 further comprising: 
determining at least one feature associated with a second plurality of playlists created by the user-generated channel (see [0037]; [0046], lines 1-4; and [0047] – A channel may include videos available from a common source or videos having a common topic, theme or substance. The videos can be chosen by a user, made available by a user, uploaded by a user, chosen by a video provider, chosen by a broadcaster, etc. A channel can be associated with an owner, who is a user(s) that can perform actions on the channel and upload or associated videos that are to be provided within the channel. The owner can provide a brief description and/or keywords (e.g., metadata) associated with the channel. Extractor extracts entries that includes videos of a video channel and their respective category identifiers from video storage database.); 
calculating a plurality of playlist scores each associated with a respective playlist of the second plurality of playlists based on the determined at least one feature associated with the second plurality of playlists (see [0039]; [0047]; [0073] and [0087]-[0090] – Extractor extracts the category identifier for each video and based on the category identifiers, assigns a respective rating to each video. In order for fuser to improve its scoring scheme, an artificial intelligence training system may be implemented.); 
calculating an average playlist score of the user-generated channel by averaging the plurality of playlist scores (Wilms: see [0051] and [0090]); and 
calculating the channel score based on the average playlist score (see [0051]). 
Referring to claim 4, Wilms/Li teaches the method of claim 3, wherein calculating the channel score based on the calculated average playlist score comprises calculating the channel score based on a function that maps the average playlist score to the channel score (Wilms: see [0090] – A function that predicts the channel categories and associated scores for any future channels that are stored in video storage database.).
Referring to claim 5, Wilms/Li teaches the method of claim 4, further comprising: calculating a plurality of average playlist scores corresponding to the plurality of user-generated channels (Wilms: see [0087]-[0099]; Fig 7; and Fig 8); partitioning the plurality of user-generated channels into a plurality of partitions based on the plurality of average playlist scores (Wilms: see [0087]-[0099]; Fig 7; and Fig 8); and determining the function that maps the average playlist score to the channel score based on proportions of types of channels in each partition of the plurality of partitions (Wilms: see [0087]-[0099]; Fig 7; and Fig 8).
Referring to claim 6, Wilms/Li teaches the method of claim 1, further comprising: 
receiving a search query (Li: see column 3, lines 50 – column 4, line 20 and column 6, lines 4-42); 
generating a plurality of search results in response to the search query, wherein at least a portion of the plurality of search results correspond to the one or more content items (Li: see column 3, lines 50 – column 4, line 20 and column 6, lines 4-42); and 
causing at least a portion of the plurality of search results to be presented based on the demotion (Wilms: see column 7, lines 43-58 – Channel-A may have a freshness channel score that is higher than Channel-B, and the media items (e.g., videos) of Channel-A may be positioned in query results more favorably than the videos of Channel-B by taking into account the freshness channel scores of the channels.  The positions in the query results of the media items (e.g., videos) of the channels can have a direction (e.g., promotion, demotion) and magnitude.).
Referring to claim 7, Wilms discloses a system for identifying abusive content (see [0024] and [0049]), the system comprising: a hardware processor (see [0110]) configured to:
determine at least one feature [category] associated with a playlist [video – according to the Applicant’s Specification, a playlist can be one or more videos] created by a user-generated channel (see [0037]; [0046], lines 1-4; and [0047] – A channel may include videos available from a common source or videos having a common topic, theme or substance. The videos can be chosen by a user, made available by a user, uploaded by a user, chosen by a video provider, chosen by a broadcaster, etc. A channel can be associated with an owner, who is a user(s) that can perform actions on the channel and upload or associated videos that are to be provided within the channel. The owner can provide a brief description and/or keywords (e.g., metadata) associated with the channel. Extractor extracts entries that includes videos of a video channel and their respective category identifiers from video storage database.); 
calculate a playlist score [video rating] associated with the playlist [video] based on a playlist classifier [fuser model ], wherein the playlist classifier [fuser] comprises a function that maps the at least one feature to the playlist score [a function that maps a function that predicts the channel categories ] (see [0039]; [0047]; [0073] and [0087]-[0090] – Extractor extracts the category identifier for each video and based on the category identifiers, assigns a respective rating to each video. In order for fuser to improve its scoring scheme, an artificial intelligence training system may be implemented.) and wherein the playlist score [video rating] represents a relative goodness of the playlist in comparison with a plurality of playlists [other videos in the channel] (see [0049] and [0050] – The assigned rating may be based on one more factors. Extractor may use additional criteria for assigning a rating to an entry. The additional criteria may include how users utilize the entry. For example, suppose that a video in an entry included in a channel is rarely viewed by users. The particular video in the entry is then assigned a lower rating than other videos in the channel. The content of the video itself can be utilized to determine a rating of a video in an entry. Extractor may assign a rating of 0.3 out of 1.0 to video A, where 0 indicates no relevance to the channel and 1 indicates high relevance to the channel. In an embodiment, a video in the channel that is very popular and is often viewed by users visiting the channel is relevant to the channel and is thus assigned a higher rating than a video that is not as popular.); 
calculate a channel score [score of the channel] associated with the user-generated channel based at least on the calculated playlist score [video rating] (see [0051]; [0052]; and [0087]-[0090] – Fuser then combines all the rated videos to generate a score of the channel for each category in a category identifier for the channel.), wherein the channel score represents a relative goodness of the user-generated channel in comparison with a plurality of user-generated channels (see [0053] and [0054] – Fuser provides the scores of the channel for each category in the category identifier to video converter. Video converter then provides the data identifying the channel to annotated channel database. The data identifying the channels is a final score that is assigned to a particular channel for each category specified by category identifier. For example, a final score may be assigned to John Singer’s music video channel as 0.8 on a scale of 0 to 1 in the category of music, where 0 is the lowest ranking and 1 is the highest ranking. Scores are also assigned to John Singer’s channel in other categories specified by the category identifier.).  
Wilms fails to explicitly disclose the further limitations of determining, by the hardware processor, that one or more content items associated with the user-generated channel is to be demoted based on the calculated channel score, wherein the one or more content items comprises the playlist and causing, by the hardware processor, the one or more content items to be demoted.  Li teaches calculating the score of a channel (see column 3, line 50 – column 4, line 20 and column 6, lines 31-36), including the further limitations of 
determine that one or more content items [media items (e.g., videos)] associated with the user-generated channel is to be demoted [demotion] based on the calculated channel score [channel scores], wherein the one or more content items comprises the playlist [media items (e.g., videos)] (see column 7, lines 43-58); and 
cause the one or more content items [media items (e.g., videos)] to be demoted (see column 7, lines 43-58 – Channel-A may have a freshness channel score that is higher than Channel-B, and the media items (e.g., videos) of Channel-A may be positioned in query results more favorably than the videos of Channel-B by taking into account the freshness channel scores of the channels.  The positions in the query results of the media items (e.g., videos) of the channels can have a direction (e.g., promotion, demotion) and magnitude.).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of demoting search results as taught by Li to order the search results of Wilms.  One would have been motivated to do so in order to provide a way to evaluate the reputation of the channels when determining the search results (Li: see column 1, lines 21-35; Wilms: see [0049])
Referring to claim 8, the combination of Wilms and Li (hereafter Wilms/Li) teaches the system of claim 7, wherein the hardware processor is further configured to: determine a set of features [category identifiers and metadata] associated with a first plurality of playlists [videos] (Wilms: see [0068]-[0071]; [0087] – [0099]; Fig 7; and Fig 8); and train the playlist classifier [fuser] based on the determined set of features and a set of ground truth information (Wilms: see [0087] – [0099]; Fig 7; and Fig 8).
Referring to claim 9, Wilms/Li teaches the system of claim 7, wherein the hardware processor is further configured to:
determine at least one feature associated with a second plurality of playlists created by the user-generated channel (see [0037]; [0046], lines 1-4; and [0047] – A channel may include videos available from a common source or videos having a common topic, theme or substance. The videos can be chosen by a user, made available by a user, uploaded by a user, chosen by a video provider, chosen by a broadcaster, etc. A channel can be associated with an owner, who is a user(s) that can perform actions on the channel and upload or associated videos that are to be provided within the channel. The owner can provide a brief description and/or keywords (e.g., metadata) associated with the channel. Extractor extracts entries that includes videos of a video channel and their respective category identifiers from video storage database.); 
calculate a plurality of playlist scores each associated with a respective playlist of the second plurality of playlists based on the determined at least one feature associated with the second plurality of playlists (see [0039]; [0047]; [0073] and [0087]-[0090] – Extractor extracts the category identifier for each video and based on the category identifiers, assigns a respective rating to each video. In order for fuser to improve its scoring scheme, an artificial intelligence training system may be implemented.); 
calculate an average playlist score of the user-generated channel by averaging the plurality of playlist scores (Wilms: see [0051] and [0090]); and 
calculate the channel score based on the average playlist score (see [0051]). 
Referring to claim 10, Wilms/Li teaches the system of claim 9, wherein the hardware processor is further configured to calculate the channel score based on a function that maps the average playlist score to the channel score (Wilms: see [0090] – A function that predicts the channel categories and associated scores for any future channels that are stored in video storage database.).
Referring to claim 11, Wilms/Li teaches the system of claim 10, wherein the hardware processor is further configured to:
calculate a plurality of average playlist scores corresponding to the plurality of user-generated channels (Wilms: see [0087]-[0099]; Fig 7; and Fig 8); 
partition the plurality of user-generated channels into a plurality of partitions based on the plurality of average playlist scores (Wilms: see [0087]-[0099]; Fig 7; and Fig 8); and determine the function that maps the average playlist score to the channel score based on proportions of types of channels in each partition of the plurality of partitions (Wilms: see [0087]-[0099]; Fig 7; and Fig 8).
Referring to claim 12, Wilms/Li teaches the system of claim 7, wherein the hardware processor is further configured to:
receive a search query (Li: see column 3, lines 50 – column 4, line 20 and column 6, lines 4-42); 
generate a plurality of search results in response to the search query, wherein at least a portion of the plurality of search results correspond to the one or more content items (Li: see column 3, lines 50 – column 4, line 20 and column 6, lines 4-42); and 
cause at least a portion of the plurality of search results to be presented based on the demotion (Wilms: see column 7, lines 43-58 – Channel-A may have a freshness channel score that is higher than Channel-B, and the media items (e.g., videos) of Channel-A may be positioned in query results more favorably than the videos of Channel-B by taking into account the freshness channel scores of the channels.  The positions in the query results of the media items (e.g., videos) of the channels can have a direction (e.g., promotion, demotion) and magnitude.).
Referring to claim 13, Wilms discloses a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor (see [0112] and [0113]), cause the processor to perform a method for identifying abusive content (see [0024] and [0049]), the method comprising:
determining at least one feature [category] associated with a playlist [video – according to the Applicant’s Specification, a playlist can be one or more videos] created by a user-generated channel (see [0037]; [0046], lines 1-4; and [0047] – A channel may include videos available from a common source or videos having a common topic, theme or substance. The videos can be chosen by a user, made available by a user, uploaded by a user, chosen by a video provider, chosen by a broadcaster, etc. A channel can be associated with an owner, who is a user(s) that can perform actions on the channel and upload or associated videos that are to be provided within the channel. The owner can provide a brief description and/or keywords (e.g., metadata) associated with the channel. Extractor extracts entries that includes videos of a video channel and their respective category identifiers from video storage database.); 
calculating a playlist score [video rating] associated with the playlist [video] based on a playlist classifier [fuser model ], wherein the playlist classifier [fuser] comprises a function that maps the at least one feature to the playlist score [a function that maps a function that predicts the channel categories ] (see [0039]; [0047]; [0073] and [0087]-[0090] – Extractor extracts the category identifier for each video and based on the category identifiers, assigns a respective rating to each video. In order for fuser to improve its scoring scheme, an artificial intelligence training system may be implemented.) and wherein the playlist score [video rating] represents a relative goodness of the playlist in comparison with a plurality of playlists [other videos in the channel] (see [0049] and [0050] – The assigned rating may be based on one more factors. Extractor may use additional criteria for assigning a rating to an entry. The additional criteria may include how users utilize the entry. For example, suppose that a video in an entry included in a channel is rarely viewed by users. The particular video in the entry is then assigned a lower rating than other videos in the channel. The content of the video itself can be utilized to determine a rating of a video in an entry. Extractor may assign a rating of 0.3 out of 1.0 to video A, where 0 indicates no relevance to the channel and 1 indicates high relevance to the channel. In an embodiment, a video in the channel that is very popular and is often viewed by users visiting the channel is relevant to the channel and is thus assigned a higher rating than a video that is not as popular.); 
calculating a channel score [score of the channel] associated with the user-generated channel based at least on the calculated playlist score [video rating] (see [0051]; [0052]; and [0087]-[0090] – Fuser then combines all the rated videos to generate a score of the channel for each category in a category identifier for the channel.), wherein the channel score represents a relative goodness of the user-generated channel in comparison with a plurality of user-generated channels (see [0053] and [0054] – Fuser provides the scores of the channel for each category in the category identifier to video converter. Video converter then provides the data identifying the channel to annotated channel database. The data identifying the channels is a final score that is assigned to a particular channel for each category specified by category identifier. For example, a final score may be assigned to John Singer’s music video channel as 0.8 on a scale of 0 to 1 in the category of music, where 0 is the lowest ranking and 1 is the highest ranking. Scores are also assigned to John Singer’s channel in other categories specified by the category identifier.). 
Wilms fails to explicitly disclose the further limitations of determining that one or more content items associated with the user-generated channel is to be demoted based on the calculated channel score, wherein the one or more content items comprises the playlist; and causing the one or more content items to be demoted.  Li teaches calculating the score of a channel (see column 3, line 50 – column 4, line 20 and column 6, lines 31-36), including the further limitations of 
determining that one or more content items [media items (e.g., videos)] associated with the user-generated channel is to be demoted [demotion] based on the calculated channel score [channel scores], wherein the one or more content items comprises the playlist [media items (e.g., videos)] (see column 7, lines 43-58); and 
causing the one or more content items [media items (e.g., videos)] to be demoted (see column 7, lines 43-58 – Channel-A may have a freshness channel score that is higher than Channel-B, and the media items (e.g., videos) of Channel-A may be positioned in query results more favorably than the videos of Channel-B by taking into account the freshness channel scores of the channels.  The positions in the query results of the media items (e.g., videos) of the channels can have a direction (e.g., promotion, demotion) and magnitude.).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of demoting search results as taught by Li to order the search results of Wilms.  One would have been motivated to do so in order to provide a way to evaluate the reputation of the channels when determining the search results (Li: see column 1, lines 21-35; Wilms: see [0049])
Referring to claim 14, the combination of Wilms and Li (hereafter Wilms/Li) teaches the non-transitory computer-readable medium of claim 13, wherein the method further comprises determining a set of features [category identifiers and metadata] associated with a first plurality of playlists [videos] (Wilms: see [0068]-[0071]; [0087] – [0099]; Fig 7; and Fig 8); and training the playlist classifier [fuser] based on the determined set of features and a set of ground truth information (Wilms: see [0087] – [0099]; Fig 7; and Fig 8).
Referring to claim 15, Wilms/Li teaches the non-transitory computer-readable medium of claim 13, wherein the method further comprises:
determining at least one feature associated with a second plurality of playlists created by the user-generated channel (see [0037]; [0046], lines 1-4; and [0047] – A channel may include videos available from a common source or videos having a common topic, theme or substance. The videos can be chosen by a user, made available by a user, uploaded by a user, chosen by a video provider, chosen by a broadcaster, etc. A channel can be associated with an owner, who is a user(s) that can perform actions on the channel and upload or associated videos that are to be provided within the channel. The owner can provide a brief description and/or keywords (e.g., metadata) associated with the channel. Extractor extracts entries that includes videos of a video channel and their respective category identifiers from video storage database.); 
calculating a plurality of playlist scores each associated with a respective playlist of the second plurality of playlists based on the determined at least one feature associated with the second plurality of playlists (see [0039]; [0047]; [0073] and [0087]-[0090] – Extractor extracts the category identifier for each video and based on the category identifiers, assigns a respective rating to each video. In order for fuser to improve its scoring scheme, an artificial intelligence training system may be implemented.); 
calculating an average playlist score of the user-generated channel by averaging the plurality of playlist scores (Wilms: see [0051] and [0090]); and 
calculating the channel score based on the average playlist score (see [0051]).
Referring to claim 16, Wilms/Li teaches the non-transitory computer-readable medium of claim 15, wherein calculating the channel score based on the calculated average playlist score comprises calculating the channel score based on a function that maps the average playlist score to the channel score (Wilms: see [0090] – A function that predicts the channel categories and associated scores for any future channels that are stored in video storage database.).
Referring to claim 17, Wilms/Li teaches the non-transitory computer-readable medium of claim 16, wherein the method further comprises:
calculating a plurality of average playlist scores corresponding to the plurality of user-generated channels (Wilms: see [0087]-[0099]; Fig 7; and Fig 8);
partitioning the plurality of user-generated channels into a plurality of partitions based on the plurality of average playlist scores (Wilms: see [0087]-[0099]; Fig 7; and Fig 8); and determining the function that maps the average playlist score to the channel score based on proportions of types of channels in each partition of the plurality of partitions (Wilms: see [0087]-[0099]; Fig 7; and Fig 8).
Referring to claim 18, Wilms/Li teaches the non-transitory computer-readable medium of claim 13, wherein the method further comprises:
receiving a search query (Li: see column 3, lines 50 – column 4, line 20 and column 6, lines 4-42); 
generating a plurality of search results in response to the search query, wherein at least a portion of the plurality of search results correspond to the one or more content items (Li: see column 3, lines 50 – column 4, line 20 and column 6, lines 4-42); and 
causing at least a portion of the plurality of search results to be presented based on the demotion (Wilms: see column 7, lines 43-58 – Channel-A may have a freshness channel score that is higher than Channel-B, and the media items (e.g., videos) of Channel-A may be positioned in query results more favorably than the videos of Channel-B by taking into account the freshness channel scores of the channels.  The positions in the query results of the media items (e.g., videos) of the channels can have a direction (e.g., promotion, demotion) and magnitude.).

Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive. The Applicant argues that the prior art of record fails to teach the newly added limitations.  The examiner respectfully disagrees.  
Wilms teaches calculating, by the hardware processor, a playlist score [video rating] associated with the playlist [video] based on a playlist classifier [fuser model], wherein the playlist classifier [fuser] comprises a function that maps the at least one feature to the playlist score [a function that maps a function that predicts the channel categories ] (see [0039]; [0047]; [0073] and [0087]-[0090] – Extractor extracts the category identifier for each video and based on the category identifiers, assigns a respective rating to each video. In order for fuser to improve its scoring scheme, an artificial intelligence training system may be implemented. It is noted that paragraph [0026] Applicant’s published specification states that a playlist can include one content item.) and wherein the playlist score [video rating] represents a relative goodness of the playlist in comparison with a plurality of playlists [other videos in the channel] (see [0049] and [0050] – The assigned rating may be based on one more factors. Extractor may use additional criteria for assigning a rating to an entry. The additional criteria may include how users utilize the entry. For example, suppose that a video in an entry included in a channel is rarely viewed by users. The particular video in the entry is then assigned a lower rating than other videos in the channel. The content of the video itself can be utilized to determine a rating of a video in an entry. Extractor may assign a rating of 0.3 out of 1.0 to video A, where 0 indicates no relevance to the channel and 1 indicates high relevance to the channel. In an embodiment, a video in the channel that is very popular and is often viewed by users visiting the channel is relevant to the channel and is thus assigned a higher rating than a video that is not as popular.); and calculating, by the hardware processor, a channel score [score of the channel] associated with the user-generated channel based at least on the calculated playlist score [video rating] (see [0051]; [0052]; and [0087]-[0090] – Fuser then combines all the rated videos to generate a score of the channel for each category in a category identifier for the channel.), wherein the channel score represents a relative goodness of the user-generated channel in comparison with a plurality of user-generated channels (see [0053] and [0054] – Fuser provides the scores of the channel for each category in the category identifier to video converter. Video converter then provides the data identifying the channel to annotated channel database. The data identifying the channels is a final score that is assigned to a particular channel for each category specified by category identifier. For example, a final score may be assigned to John Singer’s music video channel as 0.8 on a scale of 0 to 1 in the category of music, where 0 is the lowest ranking and 1 is the highest ranking. Scores are also assigned to John Singer’s channel in other categories specified by the category identifier.). 
It is noted that the paragraphs pointed out by the Applicant fail to provide any distinct details meant by a relative goodness and the claimed limitations fail to explicitly limit how this is determined.  Therefore, the limitation is given the broadest reasonable interpretation according to one of ordinary skill in the art.  With regards to the playlist score, as pointed out in the rejection, Wilms teaches that the assigned rating for a video can be based on one or more factors.  Wilms goes on to state that a particular video can be assigned a lower rating than other videos. See [0049] and [0050].  Therefore, the score/rating is in comparison to other content/videos.  With regards to the channel score, as pointed out in the rejection, Wilms teaches that the channel score is a combination of the video scores and then a final score can be calculated for each channel based on a specific category.  Wilms goes on to state that this can be on a scale of 0 to 1 for lowest to highest. See [0051]-[0053].  The score tells us “the relative goodness” of the channel for a particular category in relation to other channels.  The entire purpose of why we score items whether mentally or with the aid of generic computer components is to be able to have a mechanism to compare items or to be able to relate the goodness of one item to another.         
The Applicant goes on to argue that the fuser model is trained to mimic the way humans perform scoring.  The examiner fails to understand the argument that because the fuser is based on the way a human scores an item this means that the score of Wilms can’t represent a relative goodness of the playlist in comparison with a plurality of playlists.  The entire purpose of why we score items whether mentally or with the aid of generic computer components is to relate the goodness of one item to another.   
The rejections of the dependent claims are maintained for the same reasons as stated above with regards to the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167